Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about August 12, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, attempted assault in the third degree, and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification. The victim had ample time to view appellant at close proximity in daylight, both before and after the attack. Although the victim could not identify appellant in court, his reliable out-of-court identification (see GPL 60.25) established appellant’s guilt. Concur— Mazzarelli, J.P., Sullivan, Friedman, Gonzalez and Catterson, JJ.